United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Jose Luis Cuellar			:
Application No. 15/962,985			:		Decision on Petition
Filing Date: April 25, 2018			:				
Attorney Docket No. Cuell-001US		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed February 28, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.1  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On April 19, 2019, the Office issued a non-final Office action via sending MU P.C. an e-mail notification.

Jeffrey Mirich at MU P.C. filed a reply to the non-final Office action on July 18, 2019.

On October 21, 2019, the Office issued a final Office action via sending MU P.C. an e-mail notification.  The Office action sets a shortened statutory period for reply of three (3) months.  

A reply to the final Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on January 22, 2020.   

The Office issued a Notice of Abandonment via an e-mail notification on June 25, 2020.

The inventor filed a paper revoking all prior powers of attorney and changing the address of record to his address on January 31, 2022.

The petition was filed on February 28, 2022.


A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.2

The petition includes items (1)-(3) set forth above in so far as the petition includes (1) a reply in the form of a request for continued examination and an amendment, (2) the required petition fee of $525, and (3) the required statement of delay.  

With respect to the delay in the submission of a reply, the petition states MU Patents has not contacted the inventor within the last two years, and MU Patents never answers calls or emails.  The petition states the inventor discovered the abandonment of the application when researching on the internet to check if his “patent was already complete.”

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.3  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”4  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

Any renewed petition filed in response to this decision should include answers to the following questions:

(1)	Did MU Patents ever inform the inventor of the existence of the Office action issued on October 21, 2019?
(2)	When did the inventor first discover the Office had issued the Office action on October 21, 2019?
(3)	When did the inventor first discover the application is abandoned?

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.5 		 
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 The Office notes an untimely filed renewed petition will be treated as a new petition requiring the payment of a new petition fee.
        2 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        3 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        4 Id. at 1223.
        5 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.